Citation Nr: 1804462	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  13-12 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating of 20 percent for lumbar spine degenerative disc disease (DDD) prior to May 23, 2013.  

2.  Entitlement to a compensable rating for right lower extremity radiculopathy prior to May 23, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to July 2007. 

This appeal is before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating higher than 10 percent for lumbar spine DDD.  In an August 2016 rating decision, the RO increased the Veteran's rating for lumbar spine DDD from 10 to 20 percent effective May 23, 2013.  It also granted service connection for right lower extremity radiculopathy, as secondary to lumbar spine DDD, with a rating of 40 percent, also effective May 23, 2013

In August 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  During that hearing, the Veteran expressed agreement with the 20 percent rating for his lumbar spine DDD, and that he desired to withdraw the portion of his claim for a rating higher than 20 percent; rather, he and his representative specifically requested that such 20 percent rating be effective the September 21, 2009, date of the Veteran's claim for increase.  Also, the Veteran asserted that his separate rating for right lower extremity radiculopathy should also be effective the 2009 date of his claim for increase, as it had existed since that time.  Thus, the issues have been characterized as listed above. 


FINDINGS OF FACT

1.  Since the September 21, 2009, date of the Veteran's claim for increase, his lumbar spine DDD approximated forward flexion greater than 30 degrees but not greater than 60 degrees.

2.  Since September 21, 2009, and prior to May 22, 2013, the Veteran had right lower extremity radiculopathy due to his lumbar spine DDD that approximated mild, but no greater, incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for lumbar spine DDD beginning September 21, 2009, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).

2.  The criteria for a rating of 10 percent, but no greater, for right lower extremity radiculopathy, from September 21, 2009, to May 22, 2013, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veteran's lumbar spine DDD is currently rated under Diagnostic Code (DC) 5243, and is thus rated under the criteria for intervertebral disc syndrome.  His disability is therefore rated according to either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 
* 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 
* 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a.

The Veteran's right lower extremity radiculopathy is rated under DC 8520.  DC 8520 provides that mild incomplete paralysis of the sciatic nerve is rated 10 percent and that moderate incomplete paralysis is rated 20 percent.  Moderately severe incomplete paralysis is rated 40 percent, and severe incomplete paralysis with marked muscular atrophy is rated 60 percent.  Complete paralysis is rated 80 percent, and is manifested by the foot dangling and dropping, no active movement possible of the muscles below the knee, and flexion of the knee weakened and (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

Under the provisions of 38 C.F.R. § 4.124a , the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

As noted in the introduction above, during his August 2017 Board hearing, the Veteran testified that his assertion is that his 20 percent rating for lumbar spine DDD should be effective the September 21, 2009, date of his claim for increase.  He further asserted that his separate rating for right lower extremity radiculopathy should also be effective the 2009 date of his claim for increase, as it had existed since that time.

In this case, a 20 percent rating for lumbar spine DDD should be effective from  the September 21, 2009, date of the Veteran's claim for increase, as requested by the Veteran.  Also, a 10 percent rating, but no greater, effective the same date and prior to May 23, 2013, for right lower extremity radiculopathy should be granted.

Regarding the Veteran's lumbar spine DDD, on December 2009 VA examination, while there was noted to have been tenderness to the paraspinous musculature without spasm, range of motion and other physical examination was noted to have been full and completely normal, with ranges of motion during active, passive, and three repetitive motions showing no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-up.  However, a November 2009 VA treatment record reflects that the Veteran complained of chronic lower back pain not relieved with 4 Vicodin, and there was noted to have been limited bending forward reproducing back pain and lumbar tenderness; the Veteran was assessed as having chronic lower back pains, history of disc herniation in the lumbar region, now with increased back pain not relieved with Vicodin, and examination with reproducible pain on straight leg test and bending forward.  It was noted that the Veteran would be given 30 milligrams of Toradol intramuscular (IM) for pain control, and if that did not work morphine IM would be tried.  The remaining treatment record prior to May 23, 2013, reflects similar complains of back pain and functional impairment consistent with the November 2009 VA treatment note.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's lumbar spine DDD approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, as assessed on May 23, 2013, evaluation, since the September 21, 2009, date of his claim as he asserts.

Also, on the December 2009 VA examination, it was noted that "there is no true radiculopathy present," and "no neurological findings"; however, such brief statements were not explained in the examination report.  Additionally, the record reflects that the Veteran has had some complaints of right leg radiculopathy symptoms since the time of his September 2009 claim.  However, such complaints have been shown to most closely approximate at most mild incomplete paralysis of the sciatic nerve prior to May 23, 2013.  

In this regard, while in November 2009 the Veteran was noted to have had "shooting pains radiating to the right leg," on examination he was noted to have good and equal lower extremity strength bilaterally.  Treatment records beginning in May 2010, prior to May 23, 2013, reflect some complaints of radiation to the right leg, sometimes with numbness and tingling and sometimes without.  However, such radiation has been noted to be limited in frequency and severity; there was noted to be "some radiation" occurring "at times" in January 2011, and "intermittent" radiation in July 2012.  On October 2010 neurological examination, furthermore, lower extremity strength, sensation and reflexes were normal and full, and gait was normal, with no lower extremity musculoskeletal abnormality.  Thus, given the record in its entirety, since September 21, 2009, and prior to May 23, 2013, the Board finds that there was some right lower extremity radiculopathy due to the Veteran's lumbar spine DDD that approximated mild, but no greater, incomplete paralysis of the sciatic nerve.  

The Board notes that, while during the period in question, the Veteran has primarily complained of pain and radicular symptoms of the right lower extremity, he has at times complained of bilateral radiation of pain to the lower extremities.  However, there were no objective medical findings or diagnosis of left leg radiculopathy on any evaluation or other competent evidence objectively confirming the existence of left lower extremity radiculopathy or sciatic nerve involvement.  In this regard, on the May 23, 2013, evaluation submitted by the Veteran, he was assessed as having sciatic nerve involvement and radiculopathy in the right lower extremity only, with the left side not affected by radiculopathy.

Accordingly, a 20 percent rating for lumbar spine DDD should be effective the September 21, 2009, date of the Veteran's claim for increase as requested by the Veteran, and a 10 percent rating, but no greater, effective the same date and prior to May 23, 2013, for right lower extremity radiculopathy should be granted.   


ORDER

A rating of 20 percent for lumbar spine DDD beginning September 21, 2009, is granted, subject to the laws and regulations controlling the award of monetary benefits.  

A rating of 10 percent, but no greater, for right lower extremity radiculopathy, from September 21, 2009, to May 22, 2013, is granted, subject to the laws and regulations controlling the award of monetary benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


